Exhibit 10.2

AMENDED AND RESTATED
EMPLOYMENT AGREEMENT

          This AMENDED AND RESTATED EMPLOYMENT AGREEMENT (the “Agreement”), made
as of March 14, 2003 (the “Effective Date”) by and between BioMarin
Pharmaceutical Inc., a Delaware corporation, with its principal executive
offices located at 371 Bel Marin Keys Boulevard, Suite 210, Novato, California
94949 (the “Company”) and FREDRIC D. PRICE, residing at 64 Quarry Lane, Bedford,
New York 10506 (the “Executive”).

W I T N E S S E T H :

          WHEREAS, the Company and Executive entered into that certain
Employment Agreement dated as of October 31, 2000 (the “Prior Agreement”);

          WHEREAS, the Company and Executive desire to amend and restate the
Prior Agreement, on the terms and conditions herein contained;

          WHEREAS, the Company is a developer of carbohydrate enzyme therapies
for the treatment of debilitating, life-threatening, chronic genetic disorders
and other diseases and conditions (the “Business”); and

          WHEREAS, the Company recognizes that Executive possesses unique skills
and abilities which are essential to the Company’s Business, the Company desires
to employ Executive and Executive desires to be so employed by the Company.

          NOW THEREFORE, in consideration of the foregoing premises, and for
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, intending to be legally bound, the parties hereto hereby
agree as follows:

1.       EMPLOYMENT.  The Company hereby employs Executive as Chairman and Chief
Executive Officer (“CEO”) of the Company on the terms and conditions contained
herein.  Executive hereby agrees to be employed by the Company in such capacity
and to discharge and perform faithfully and to the best of his ability such
duties and services of an executive, administrative and managerial nature
consistent with the positions of Chairman and CEO as shall be specified and
determined from time to time by the Board of Directors of the Company (the
“Board”) in connection with the Business.

2.       DUTIES.  During the term of this Agreement, Executive, as the Company’s
Chairman and CEO, shall devote substantially all of his business time, skill,
labor and attention to the affairs of the Company in furtherance of the
Business.  Without limiting the foregoing, Executive shall report directly to
the Board and shall be subject to the general direction and control of the
Board.

3.       WORKING FACILITIES.  Executive shall be furnished with working
facilities, including office space, secretarial services and other services
suitable to his position and adequate for the performance of his duties, as
reasonably determined by the Company.



--------------------------------------------------------------------------------

4.       TERM.  (a)     Executive’s employment under this Agreement commenced on
October 31, 2000, and shall continue until October 30, 2006 unless earlier
terminated by Executive or by the Company pursuant to the provisions hereof. 
The “Initial Employment Period” means the period commencing on October 31, 2000
and ending on October 30, 2003.  The “Second Employment Period” means the period
commencing on October 31, 2003 and ending on October 30, 2006.

          (b)     This Agreement shall automatically be renewed at the end of
the Second Employment Period for one additional (3) year period in accordance
with the terms and conditions set forth herein (the “Third Employment Period”)
unless either party gives written notice to the other not later than nine (9)
months prior to the expiration of the Second Employment Period.

5.       COMPENSATION AND RELATED MATTERS.

          (a)     Base Salary – The Company shall pay Executive a base salary
(the “Base Salary”) for his services hereunder in accordance with the provisions
set forth below:  (i) for the first year of employment, commencing on October
31, 2000 and ending on October 30, 2001 (the “First Year”), the amount of Four
Hundred Thousand Dollars ($400,000) per annum; (ii) for the second year of
employment, commencing on October 31, 2001 and ending on October 30, 2002 (the
“Second Year”), the amount of Four Hundred Fifty Thousand Dollars ($450,000) per
annum; (iii) for the third year of employment, commencing on October 31, 2002
and ending on October 30, 2003 (the “Third Year”), the amount of Five Hundred
Thousand Dollars ($500,000) per annum; (iv) for the fourth year of employment,
commencing on October 31, 2003 and ending on October 30, 2004 (the “Fourth
Year”), the amount of Five Hundred Fifty Thousand Dollars ($550,000) per annum;
and (v) for each of the fifth year of employment, commencing on October 31, 2004
and ending on October 30, 2005 (the “Fifth Year”), and the sixth year of
employment, commencing on October 31, 2005 and ending on October 30, 2006 (the
“Sixth Year”), an amount per annum to be determined by the Board in an annual
review of the Company’s and Executive’s achievement of goals, mutually agreed
upon by Executive and the Board, the review to occur at the end of the Fourth
Year and the end of the Fifth Year; provided, however, that the amount payable
for the Fifth Year or the Sixth Year shall not be less than five hundred fifty
thousand dollars ($550,000).  The Base Salary shall be subject to withholding
for appropriate taxes as required by applicable law, and shall be payable in
approximately equal installments in accordance with the Company’s customary
payroll practices but not less frequently than semi-monthly.

          (b)     Bonus – (i)  During the Initial Employment Period, Executive
shall be entitled to a yearly bonus (the “Initial Employment Period Bonus”)
payable in cash in accordance with the provisions set forth below: (1) for the
First Year the amount of Two Hundred Thousand Dollars ($200,000) (the “First
Year Bonus”); and (2) for each of the Second Year and the Third Year, the amount
of the Initial Employment Period Bonus (each such bonus, the “Second Year Bonus”
or the “Third Year Bonus”) shall be based on the Company’s achievement of goals
mutually agreed upon by Executive and the Board; provided, however, that:  (A)
the amount of each of the Second Year Bonus and the Third Year Bonus shall not
be less than twenty-five percent (25%) of the Base Salary for the applicable
year of employment; (B) the target amount of each of the Second Year Bonus and
the Third Year Bonus shall be fifty percent (50%) of the Base Salary for

-2-



--------------------------------------------------------------------------------

the applicable year of employment; and (C) the maximum amount of each of the
Second Year Bonus and the Third Year Bonus shall not exceed one hundred percent
(100%) of the Base Salary of the applicable year of employment.

                    (ii)    During the Second Employment Period, Executive shall
be entitled to a yearly bonus (each, a “Second Employment Period Bonus,” and
together with any Initial Employment Period Bonus, the “Bonus”) payable in cash,
within thirty (30) days of the end of each year during the Second Employment
Period.  The amount of each Second Employment Period Bonus shall be based on the
Company’s and Executive’s achievement of goals mutually agreed upon by Executive
and the Board; provided, however, that the amount of each Second Employment
Period Bonus shall be within a range of zero percent (0%) to one hundred
twenty-five percent (125%) of the Base Salary of the applicable year of
employment.

                    (iii)    In addition, Executive received a one-time
‘sign-on’ bonus (the “Sign-On Bonus”) in the amount of One Hundred Thousand
Dollars ($100,000) which was paid as of October 31, 2000.

          (c)     Benefits – During the Initial Employment Period, the Second
Employment Period and the Third Employment Period, if any, Executive shall be
entitled to participate in all employee benefit plans and programs, to the same
extent generally available to other similarly situated Company executives, in
accordance with the terms of those plans and programs.  The Company shall have
the right to terminate or change any such plan or program at any time.

          (d)     Expenses – The Company shall reimburse Executive for all
reasonable and customary travel, business and entertainment expenses incurred in
connection with Executive’s title and the performance of his services hereunder
in accordance with the policies and procedures established by the Company.

          (e)     Vacation – Executive shall be entitled to annual paid vacation
time of four (4) weeks, accruing ratably over the course of each year of
employment, to be taken at such time or times as Executive may select,
consistent with his obligations hereunder.  Any vacation days not taken during
an applicable fiscal year may be carried over to the following fiscal year
pursuant to the Company’s existing plan.

          (f)     Stock Grant – (i) On October 31, 2000, the Company granted
Executive twenty-five thousand (25,000) restricted shares (the “Initial Stock
Grant”) of the Company’s common stock (the “Initial Restricted Shares”).  The
Initial Restricted Shares vested as follows:  (i) one-third (1/3) of the
Restricted Shares on January 1, 2001; (ii) one-third (1/3) of the Restricted
Shares on January 1, 2002; and (iii) one-third (1/3) of the Restricted Shares on
January 1, 2003.  In addition to the foregoing, the Company paid Executive a
payment in an amount equal to Executive’s “Grossed-Up Tax Liability” (as defined
in subparagraph (iii) below) for the Initial Stock Grant.

                    (ii)     On October 31, 2003, the Company shall grant
Executive twenty-five thousand (25,000) restricted shares (the “Second Stock
Grant”) of the Company’s common stock (the “Second Restricted Shares,” and
together with the Initial Restricted Shares, the “Restricted Shares”); provided,
however, (A) if the closing price of the Company’s common stock on the

-3-



--------------------------------------------------------------------------------

close of business on October 30, 2003, as reported by Nasdaq, is less than
$11.00 per share (as adjusted for any stock dividends, combinations, splits,
recapitalizations and the like with respect to such shares), then the number of
shares granted in the Second Stock Grant shall be increased to a number equal to
the quotient of $275,000, divided by such closing price; and (B) if the closing
price of the Company’s common stock on the close of business on October 30,
2003, as reported by Nasdaq, is greater than $14.00 per share (as adjusted for
any stock dividends, combinations, splits, recapitalizations and the like with
respect to such shares), then the number of shares granted in the Second Stock
Grant shall be decreased to a number equal to the quotient of $350,000, divided
by such closing price.  All of the Second Restricted Shares shall vest on
October 30, 2004; provided, however, in the event of Executive’s “Retirement”
(as such term is defined in the Company’s 1997 Employee Stock Option Plan (or a
successor plan thereto) (the “Plan”)), all of the Second Restricted Shares shall
immediately vest.  In addition to the foregoing, the Company shall pay Executive
a payment in an amount equal to Executive’s “Grossed-Up Tax Liability” (as
defined in subparagraph (iii) below) for the Second Stock Grant.

                    (iii)    “Grossed-Up Tax Liability” means an amount which,
after Executive’s payment of federal, state and local income tax liabilities
arising upon his receipt of the Grossed-Up Tax Liability payment, shall equal
the amount of the “Stock Grant Tax Liability.”  The term “Stock Grant Tax
Liability” shall mean the sum of federal, state and local income tax liability
which is payable by Executive due to his receipt of the Initial Stock Grant and
the Second Stock Grant at the time the liability arises.

                    (iv)     The Restricted Shares shall be subject to the terms
and conditions set forth on Exhibit A hereto.

          (g)     Stock Option – (i) On October 31, 2000 (the “Initial Grant
Date”), the Company granted Executive an option (the “Initial Option”) to
purchase five hundred thousand (500,000) shares of the Company’s common stock at
an exercise price of $12.50 per share, the closing price as reported by Nasdaq
on October 30, 2000.  During the Initial Employment Period, upon the Company’s
achievement of goals mutually agreed to by the Board and Executive, during the
Initial Employment Period, Executive shall be granted an option or options (the
“Annual Options”) to purchase a minimum of an additional one hundred twenty five
thousand (125,000) shares of the Company’s common stock on October 31, 2001 and
October 31, 2002 (each such date, an “Annual Grant Date”), at an exercise price
equal to the closing price as reported by Nasdaq on each such Annual Grant
Date.  The Initial Option and each Annual Option vest in equal amounts on a
monthly basis over a three (3) year period from the Initial Grant Date and each
Annual Grant Date, respectively, and shall remain exercisable for a period of
ten (10) years from the Initial Grant Date and each Annual Grant Date,
respectively. 

                    (ii)     On October 31, 2003 (the “Renewal Grant Date”),
Executive shall be granted an option or options (the “Renewal Option”) to
purchase five hundred thousand (500,000) shares of the Company’s common stock at
an exercise price equal to the closing price as reported by Nasdaq on October
30, 2003.  During the Second Employment Period, Executive shall be granted an
option or options (the “Renewal Annual Options,” together with the Initial
Option, the Annual Options and the Renewal Option, the “Stock Options”) to
purchase between fifty thousand (50,000) and two hundred thousand (200,000)
shares of the Company’s common stock per year of employment beginning on the
first anniversary of October 31, 2003 (each such

-4-



--------------------------------------------------------------------------------

anniversary, a “Renewal Annual Grant Date”), at an exercise price equal to the
closing price as reported by Nasdaq on each such Renewal Annual Grant Date.  The
exact number of options shall be determined by the Board, based on its review of
the Company’s and Executive’s achievement of goals, mutually agreed upon by
Executive and the Board.  The Renewal Option and each Renewal Annual Option
shall vest in equal amounts on a monthly basis over a three (3) year period from
the Renewal Grant Date and each Renewal Annual Grant Date, respectively, and
shall remain exercisable for a period of ten (10) years from the Renewal Grant
Date and each Renewal Annual Grant Date, respectively.

                    (iii)    The Stock Options shall be granted in accordance
with the Plan, and except as specifically set forth in this Agreement, in the
case if a conflict between this Agreement and the terms of the Plan, the terms
of the Plan shall govern.

          (h)     Relocation – (i) During the Initial Employment Period, the
Company reimbursed Executive for any expenses incurred in connection with the
purchase of a residence within commuting distance of the Company including, but
not limited to:  (A) costs (other than the purchase price) associated with the
sale and purchase of Executive’s house including, but not limited to, realtor
expenses; (B) the moving of household goods; (C) the moving trip; (D) trips to
the new location for, among other purposes, purchasing a residence; and (E)
lodging and car expenses incurred during trips to the new location.  If any such
reimbursement shall be subject to income tax, the Company shall make such
additional payment to Executive so that the net after tax payment to him under
this Paragraph 5(h) shall not be less than the expenses to be reimbursed.

                    (ii)     During the Initial Employment Period, the Company
provided Executive with a loan of $860,000 (with interest deferred) for the
purpose of purchasing a residence (the “Loan”) in connection with the relocation
described in Paragraph 5(h)(i) above.  The Loan is secured by the residence
purchased by Executive with the Loan (the “Residence”).  Upon the sale of any
common stock, acquired pursuant to the exercise of any vested Stock Option
granted pursuant to Paragraph 5(g), fifty percent (50%) of the net after tax
proceeds therefrom shall be used to repay the Loan, unless circumstances
described in Paragraphs 6 or 9(b) below occur.  Upon the sale, encumbrance or
other transfer of the Residence, whether voluntary, involuntary or by operation
of law, Executive will pay the Company the remaining principal amount due on the
Loan, together with any interest deferred and accrued thereon.  Any remaining
principal amount due on the Loan, together with any interest deferred and
accrued thereon, shall become due and payable in full to the Company on October
31, 2006.

          (i)     Transforming Event.  In its sole discretion, the Board will
consider providing Executive with a bonus (in an amount as the Board may
determine) to be paid in the event Executive creates a “Transforming Event” at
any time after January 31, 2003.  A “Transforming Event” is defined as an event
determined by the Board, in its discretion, to have a significant and positive
impact on the Company or its stockholders.

6.       CHANGE IN CONTROL.  (a)  For the purposes of this Agreement, the term
“Change in Control” shall mean the occurrence of any of the following events
with respect to the Company:

-5-



--------------------------------------------------------------------------------

                    (i)     All or substantially all of the assets of the
Company are sold or transferred to another corporation or entity, with the
result that upon conclusion of the transaction less than a majority of the
outstanding securities entitled to vote generally in the election of directors
or other capital interests of the acquiring corporation or entity are owned,
directly or indirectly, by the shareholders of the Company immediately prior to
the sale, transfer, merger, consolidation, venture or reorganization;

                    (ii)    The Company is sold, transferred, merged,
consolidated, ventured or reorganized into or with another corporation or
entity, with the result that upon the conclusion of the transaction less than a
majority of the outstanding securities entitled to vote generally in the
election of directors or other capital interests of the acquiring corporation or
entity are owned, directly or indirectly, by the shareholders of the Company
immediately prior to the sale, transfer, merger, consolidation, venture or
reorganization;

                    (iii)    There is a report filed on Schedule 13D or Schedule
14D-1 (or any successor schedule, form or report), each as promulgated pursuant
to the Securities Exchange Act of 1934, as amended (the “Exchange Act”),
disclosing that any person (as the term “person” is used in Section 13(d)(3) or
Section 14(d)(2) of the Exchange Act) has become the beneficial owner (as the
term “beneficial owner”) is defined under Rule 13d-3 or any successor rule or
regulation promulgated under the Exchange Act) of securities representing more
than fifty percent (50%) of the combined voting power of the then-outstanding
voting securities of the Company; or

                    (iv)     The Company shall file a report or proxy statement
with the Securities and Exchange Commission pursuant to the Exchange Act
disclosing in response to Item 1 of Form 8-K thereunder or Item 14 of Schedule
14A thereunder (or any successor schedule, form or report or item therein) that
a change in control of the Company has or may have occurred.

          (b)     The “Change Date” shall be the date on which a Change in
Control of the Company, as described in Paragraph 6(a) above, occurs.

          (c)     The term “Discharge” shall mean the termination by the Company
of Executive’s employment following the Change in Control or the resignation of
Executive upon a reasonable determination by Executive that, as a result of the
Change in Control and a change in circumstances thereafter significantly
affecting his position, he is unable to exercise the authorities, powers,
functions or duties attached to his position as contemplated by Paragraph 2
herein.

          (d)     In the event of a Discharge:

                    (i)     Within thirty (30) days of the date of a Discharge,
unless the parties mutually agree in writing to a different arrangement, the
Company shall pay Executive a lump-sum amount such that the net payment to
Executive after deduction of all payroll taxes and all income taxes at the
highest marginal rates applicable to Executive shall be equal to twice (A) the
aggregate Base Salary payable to Executive in the year the Change Date occurs
and (B) any Second Employment Period Bonus earned for the year the Change Date
occurs (calculated as the

-6-



--------------------------------------------------------------------------------

same percentage of Executive’s then current annual Base Salary paid in
accordance with Section 5(a) above, as the previous year’s Bonus as a percentage
of the previous year’s Base Salary).

                    (ii)    The Restricted Shares shall vest and Executive shall
be entitled to a Registration Right (as such term is defined in Paragraph 8(d)
below) with respect thereto, and the Stock Options shall vest on the Change
Date; provided, however, that the exercise period for the Stock Options shall be
subject to the greater of that provided for by the Plan or that provided for by
the acquiring company in the Change in Control.

                    (iii)   Executive shall continue to be entitled to the
benefits under any employee benefit plans to which he was entitled during the
Initial Employment Period, Second Employment Period or Third Employment Period,
if any, for the remainder of the Initial Employment Period, Second Employment
Period or Third Employment Period, if any, hereunder, respectively.

                    (iv)    Any principal or interest amounts due under the Loan
provided for in Paragraph 5(h)(ii) above, if any, shall be forgiven in full. 
The Company shall pay Executive an amount such that the net payment to Executive
after deduction of all income taxes at the highest marginal rates applicable to
Executive shall be equal to the amount of the Loan.

7.       TERMINATION DURING THE INITIAL EMPLOYMENT PERIOD.  Executive’s
employment hereunder may be terminated during the Initial Employment Period
under the following circumstances in accordance with the provisions of this
Paragraph:

          (a)     Executive’s employment will immediately terminate upon the
death of Executive.  Executive’s legal representatives shall be entitled to
receive the Base Salary due Executive through the last day of the month during
which his death shall have occurred and any annual Initial Employment Period
Bonus earned for the year through the date on which his death shall have
occurred.

          (b)     (i)     The Company may terminate Executive’s employment
pursuant to a written notice (a “Notice of Termination”) at least sixty (60)
days prior to the date of termination (the “Date of Termination”) as a result of
Executive’s inability to perform his duties hereunder, due to physical or mental
illness, injury or condition, as determined by a physician certified by the
Company, for a period exceeding one hundred and eighty (180) days, in a three
hundred sixty-five (365) day period.

                    (ii)    This Agreement shall remain valid and in full force
and effect until the Date of Termination in the event that circumstances under
Paragraph 7(b)(i) above occur.

          (c)     The Company may terminate Executive’s employment for “Cause”
pursuant to a Notice of Termination delivered to Executive at least sixty (60)
days prior to the Date of Termination.  For the purposes of this Agreement,
“Cause” shall mean:

                    (i)     Executive’s willful failure or refusal to perform
specific material directives of the Board, when such material directives are
consistent with the scope and nature of Executive’s duties and responsibilities
as set forth in Paragraph 2 above, after notice thereof, stating with
specificity the nature of such failure or refusal, and Executive shall have
failed to

-7-



--------------------------------------------------------------------------------

correct such failure or to cease such refusal prior to the Date of Termination
provided for in the Notice of Termination;  provided, however that no failure to
act by Executive shall be considered “willful” if such failure to act is due to
Executive’s good faith belief that such action would be materially harmful to
the Company;

                    (ii)    Executive’s material failure to comply with policies
of the Company, after notice thereof, stating with specificity the nature of
such failure, and Executive shall have failed to correct such failure or to
cease such refusal prior to the Date of Termination provided for in the Notice
of Termination;

                    (iii)   drunkenness or use of drugs which interferes with
the performance of Executive’s duties and responsibilities hereunder, continuing
after warning;

                    (iv)   Executive’s conviction of a felony or of any crime
involving moral turpitude, fraud or misrepresentation; or

                    (v)    Executive’s material breach of his obligations
provided for in Paragraph 12 below.

          (d)     Executive may terminate his employment hereunder by providing
the Company with a Notice of Termination delivered sixty (60) days prior to the
Date of Termination upon the occurrence of an event or circumstance constituting
Good Reason.  For the purposes of this Agreement “Good Reason” shall mean the
occurrence of any of the following without the written consent of Executive or
his approval in his capacity as Chairman of the Board and/or Chief Executive
Officer:

                    (i)     the assignment to Executive of duties inconsistent
with this Agreement or a material and substantial diminution of his duties
hereunder;

                    (ii)    any material failure by the Company to comply with
Paragraph 5 herein; 

                    (iii)   the requirement of Executive to relocate to a
location not agreed to by Executive and which is unreasonable considering
Executive’s personal circumstances; and

                    (iv)   any material breach of this Agreement by the Company;

                    provided however, that an event that is or would constitute
Good Reason shall cease to be Good Reason if:  (1) Executive does not send a
Notice of Termination to the Company within forty-five (45) days after the event
occurs; (2) the Company reverses the action or cures the default that
constitutes Good Reason within forty-five (45) days after the delivery of the
Notice of Termination; or (3) Executive was a primary instigator of the Good
Reason event and the circumstances make it inappropriate for him to receive Good
Reason resignation benefits under this Agreement.

8.       TERMINATION DURING THE SECOND EMPLOYMENT PERIOD.  Executive’s
employment hereunder may be terminated during the Second Employment Period under
the following circumstances in accordance with the provisions of this Paragraph:

-8-



--------------------------------------------------------------------------------

          (a)     Executive’s employment will immediately terminate upon the
death of Executive.  In the event of the death of Executive, one-hundred percent
(100%) of the Second Stock Grant shall vest, and Executive’s legal
representatives shall be entitled to receive within thirty (30) days of such
death in one lump-sum payment: (i) the aggregate Base Salary that would be
payable to Executive if he had continued to be employed through October 30,
2006, and (ii) any Second Employment Period Bonus earned for the year through
the date on which his death shall have occurred (calculated as the same
percentage of Executive’s then current annual Base Salary paid in accordance
with Section 5(a) above, as the previous year’s Bonus as a percentage of the
previous year’s Base Salary).

          (b)     (i)     The Company may terminate Executive’s employment
pursuant to a Notice of Termination at least sixty (60) days prior to the Date
of Termination as a result of Executive’s inability to perform his duties
hereunder, due to physical or mental illness, injury or condition, as determined
by a physician certified by the Company, for a period exceeding one hundred and
eighty (180) days, in a three hundred sixty-five (365) day period.

                    (ii)    This Agreement shall remain valid and in full force
and effect until the Date of Termination in the event that circumstances under
Paragraph 8(b)(i) above occur.

                    (iii)   Within thirty (30) days of the Date of Termination
described in Paragraph 8(b)(i) above, unless the parties mutually agree in
writing to a different arrangement, one-hundred percent (100%) of the Second
Stock Grant shall vest and the Company shall pay Executive in one-lump sum: (A)
the aggregate Base Salary that would be payable to Executive if he had continued
to be employed through October 30, 2006, and (B) any Second Employment Period
Bonus earned for the year through the Date of Termination (calculated as the
same percentage of Executive’s then current annual Base Salary paid in
accordance with Section 5(a) above, as the previous year’s Bonus as a percentage
of the previous year’s Base Salary).

          (c)     The Company may terminate Executive’s employment for “Cause”
pursuant to a Notice of Termination delivered to Executive at least sixty (60)
days prior to the Date of Termination. 

          (d)     Executive may terminate his employment hereunder by providing
the Company with a Notice of Termination delivered sixty (60) days prior to the
Date of Termination upon the occurrence of an event or circumstance constituting
Good Reason. 

9.       COMPENSATION UPON TERMINATION

          (a)     Termination for Cause or Resignation without Good Reason - If
Executive’s employment shall be terminated for Cause, or without Good Reason: 
(i) the Company shall pay Executive his Base Salary up to the date on which a
Notice of Termination is delivered; (ii) the unvested portion of the Second
Stock Grant (if the termination occurs on or after October 31, 2003) and any
unvested Stock Options shall remain unvested and shall no longer be exercisable
by Executive; and (iii) neither Executive nor the Company shall have any further
obligation hereunder other than Executive’s obligations under Paragraph 12
below.

-9-



--------------------------------------------------------------------------------

          (b)     Termination without Cause or Resignation with Good Reason - In
the event that this Agreement is terminated by the Company without Cause or by
Executive with Good Reason:

                    (i)     Within thirty (30) days of the date this Agreement
is terminated, unless the parties mutually agree in writing to a different
arrangement, Executive shall be entitled to receive a lump-sump amount such that
the net payment to Executive after deduction of all payroll taxes and all income
taxes at the highest marginal rates applicable to Executive shall be equal to
one times (A) the aggregate Base Salary payable to Executive in the year the
Agreement is terminated; (B) any Second Employment Period Bonus earned for the
year through the date the Agreement is Terminated (calculated as the same
percentage of Executive’s then current annual Base Salary paid in accordance
with Section 5(a) above, as the previous year’s Bonus as a percentage of the
previous year’s Base Salary);

                    (ii)    One hundred percent (100%) of the Second Stock Grant
(if the termination occurs on or after October 31, 2003) shall vest, and
Executive shall be entitled to a Registration Right (as such term is defined in
Paragraph 9(d) below) with respect thereto;

                    (iii)   Any principal and interest amounts due under the
Loan provided for in Paragraph 5(h)(ii) above, if any, shall be forgiven in
full;

                    (iv)    If Executive’s employment is terminated by the
Company without Cause or by Executive with Good Reason during the Second
Employment Period and prior to the end of the Fifth Year, within thirty (30)
days of such date of termination, unless the parties mutually agree in writing
to a different arrangement, the Company shall pay Executive a payment in an
amount, which, after Executive’s payment of federal, state, and local income tax
liabilities arising upon his receipt of such payment, is equal to the sum of
federal, state and local income tax liability which is payable by Executive due
to the forgiveness, in accordance with subparagraph (iii) above, of any
principal and interest amounts due under the Loan;

                    (v)     The exercise period for all vested Stock Options
shall be one (1) year from the Date of Termination;

                    (vi)    Any unvested Stock Options remaining unvested in the
month after the Date of Termination shall remain unvested and shall no longer be
exercisable by Executive; and

                    (vii)   Executive shall continue to be entitled to the
benefits under any employee benefit plans to which he was entitled during the
Initial Employment Period, Second Employment Period, or Third Employment Period,
if any, for the remainder of the Initial Employment Period, Second Employment
Period, or Third Employment Period, if any, respectively, hereunder.

          (c)     The Non-Renewal of this Agreement - In the event that this
Agreement shall not be renewed at the end of the Second Employment Period as
specified in Paragraph 4(b) herein:  (i) within thirty (30) days of October 30,
2006, unless the parties mutually agree in writing to a different arrangement,
Executive shall be entitled to receive a lump-sum amount such that the net
payment to Executive after deduction of all payroll taxes and all income taxes
at the highest marginal rates applicable to Executive shall be equal to one
times (A) the Base Salary for the Sixth Year and (B) a bonus for the Sixth Year
(calculated as the same percentage of Executive’s

-10-



--------------------------------------------------------------------------------

Sixth Year Base Salary paid in accordance with Section 5(a) above, as the Fifth
Year Bonus as a percentage of the Fifth Year Base Salary); (ii) the exercise
period for any vested Stock Options shall be one (1) year from the Date of
Termination; and (iii) any unvested Stock Options shall remain unvested and
shall no longer be exercisable by Executive.

          (d)     Registration Right – The “Registration Right” shall consist
of:  (i) one demand registration on Form S-3 (or a successor form thereto)
covering any of Executive’s unregistered securities which shall remain effective
for not more than thirty (30) days; (ii) payment of customary registration
expenses, by the Company; (iii) customary indemnification and contribution; and
(iv) other usual and customary terms then being included in agreements of that
type; provided, however, that Executive shall not be entitled to any
Registration Right if he may otherwise sell his unregistered securities pursuant
to an exemption under Rule 144.

10.     RENEWAL PERIOD.  Prior to the Third Employment Period, if any, the Base
Salary (the “Third Period Base Salary”), the annual bonus range (the “Third
Period Bonus Range”), the stock grant (the “Third Period Stock Grant”), the
initial stock option grant (the “Third Period Initial Option”) and the range of
the annual options (the “Third Period Annual Option Range”) to be paid or
granted during the Third Employment Period will be determined by the Company and
Executive in good faith negotiation no later than nine (9) months prior to the
expiration of the Second Employment Period, but in no event will the Third
Period Base Salary, the Third Period Bonus Range, the Third Period Stock Grant,
the Third Period Initial Option and the Third Period Annual Option Range be less
than the Sixth Year Base Salary, the range of the Second Employment Period
Bonus, the Second Stock Grant, the Renewal Option and the range of the Renewal
Annual Options, respectively.

11.     LIFE INSURANCE.  The Company may, in its discretion, at any time after
the October 31, 2000, apply for and procure as owner and for its own benefit,
insurance on the life of Executive, in such amounts and in such form or forms as
the Company may choose.  Executive shall have no interest whatsoever in any such
policy or policies.  At the request of the Company, Executive shall submit to
such medical examinations, supply such information, and execute such documents
as may be required by the insurance company or companies to which the Company
has applied for such insurance; provided Executive’s expectation of medical
confidentiality is not to be compromised by the insurance company.

-11-



--------------------------------------------------------------------------------

12.     CONFIDENTIALITY.

          (a)     Non-disclosure – Executive shall not at any time during the
term of this Agreement or thereafter, either directly or indirectly, disclose or
divulge to any other person, firm or corporation the names, addresses,
preferences, prices being charged or any other confidential information
concerning or relating to any of the former or existing suppliers, contractors,
employees or customers of the Company, or any parent, affiliate or subsidiary of
the Company (collectively, the “Customers”) with respect to the past, present or
future business of the Company, or any parent, affiliate or subsidiary of the
Company, or any secret, proprietary or confidential information concerning or
relating to the past, present or future business of the Company, or any parent,
affiliate or subsidiary of the Company (collectively, “Confidential
Information”), and he will not divert or attempt to divert any of the Customers
or do any act to impair, prejudice or destroy the goodwill of the Company with
the Customers; provided, however, Confidential Information shall not include
information which was known to the public prior to the date of communication
thereof by the Company to Executive or which subsequently became known to the
public other than through communication by Executive; provided, further, such
Confidential Information shall include, but shall not be limited to:

                    (i)     information regarding the Company’s proprietary
research, technology, trade secrets, patented processes, market studies and
forecasts, competitive analyses, pricing policies, the substance of agreements
with customers, suppliers and others, marketing arrangements, training programs
and arrangements, and other information, written and oral, relating to the
Company’s technology, systems and products not generally available to the
public;

                    (ii)    information regarding the Company’s trademarks,
trade names, service marks, or patents;

                    (iii)   the Company’s equipment, management, internal
policies, and other activities relating to the conduct of the Company’s
Business; and

                    (iv)    other data, developments, research, trade secrets,
methods or techniques used by the Company in the conduct of its Business.

          (b)     Ownership of Intellectual Property – Executive acknowledges
and agrees that all intellectual property (including without limitation all
ideas, concepts, inventions, plans, developments, software, data,
configurations, materials (whether written or machine-readable), designs,
drawings, illustrations and photographs, which may be protectable, in whole or
in part, under any patent, copyright, trademark, trade secret or other
intellectual property law), developed, created, conceived, made or reduced to
practice during his employment with the Company or the Parent which: (i) relate
to the current, future or potential business of the Company or the Parent; (ii)
result from the duties or work performed by Executive hereunder; or (iii) are
developed during working time or using the Company’s equipment, supplies,
facilities, resources, materials or information, shall be the sole and exclusive
property of the Company, and Executive shall and hereby does assign all right,
title and interest in and to such intellectual property to the Company.

-12-



--------------------------------------------------------------------------------

          (c)     Nonsolicitation – Because Executive’s solicitation of the
Customers of the Company, or any parent, affiliate or subsidiary of the Company,
under certain circumstances would necessarily involve the use or disclosure of
Confidential Information, Executive shall not, either directly or indirectly, at
any time during the term of this Agreement and for a period of one (1) year from
the Date of Termination or the date of expiration of this Agreement:  (i) call
on, solicit or take away, or attempt to call on, solicit or take away, any past
or present Customers of the Company, or any parent, affiliate or subsidiary of
the Company; (ii) employ, hire or solicit the employment of any person employed
by the Company, or any parent, affiliate or subsidiary of the Company; (iii) do
any act to impair, prejudice or destroy the goodwill of the Company, or any
parent, affiliate or subsidiary of the Company, or to prejudice or impair the
relationship or dealing between the Company, or any parent, affiliate or
subsidiary of the Company, and the Customers; or (iv) assist any other person,
firm or corporation in any such acts.

          (d)     Other Employment – Executive agrees that, while this Agreement
is in effect and for twelve (12) months after its termination, he will not
accept any employment or engage in any activity, without the written consent of
the Board, if the loyal and complete fulfillment of his duties would inevitably
require him to reveal or utilize Confidential Information that Executive has
promised not to disclose, as reasonably determined by the Board.

          (e)     Return of Confidential Information – Promptly after the Date
of Termination or expiration of this Agreement, Executive will deliver to the
Company or, at its written instruction, destroy all documents, data, drawings,
manuals, letters, notes, reports, electronic mail, recordings, and copies
thereof, in his possession or control.

          (f)     Promise to Discuss Proposed Actions in Advance- To prevent the
inevitable use or disclosure of trade secrets or Confidential Information,
Executive promises that, before Executive discloses or uses information and
before Executive commences employment, solicitations, or any other activity that
could possibly violate the terms of this Paragraph, Executive will discuss his
proposed actions with the Board, which will advise Executive whether his
proposed actions would violate this Paragraph.

          (g)     Survival and Enforcement – The provisions of this Paragraph 12
shall survive the termination of this Agreement, irrespective of the reason
therefor.  Executive acknowledges that:  (i) his services are of a special,
unique, and extraordinary character and it would be very difficult or impossible
to replace his services; (ii) this Paragraph’s terms are reasonable and
necessary to protect the Company’s legitimate interests (iii) this Paragraph’s
restrictions will not prevent Executive from earning or seeking a livelihood;
(iv) this Paragraph’s restrictions shall apply wherever permitted by law; and
(v) Executive’s  violation of any of this Paragraph’s terms would irreparably
harm the Company.  Accordingly, Executive agrees that, notwithstanding any other
Paragraph of this Agreement, if he violates any of the provisions of this
Paragraph, the Company shall be entitled to, in addition to other remedies
available to it, an injunction to be issued by any court of competent
jurisdiction restraining Executive from committing or continuing any such
violation, without the need to post any bond or for any other undertaking or
prove the inadequacy of money damages.

-13-



--------------------------------------------------------------------------------

13.     MISCELLANEOUS.

          (a)     Notices to be given in writing shall be transmitted by
Facsimile, by personal delivery or by certified mail, return receipt requested,
addressed as set forth below or to another address given through written notice
under the provisions of this Paragraph:

          If to the Company:

                                  BioMarin Pharmaceutical Inc.
                                  Attention: Board of Directors
                                  371 Bel Marin Keys, Suite 210
                                  Novato, California 94949

          If to Executive:

                                  Fredric D. Price
                                  64 Quarry Lane
                                  Bedford, New York 10506

          Notice shall be deemed to have been given when delivered or, if
earlier (1) when mailed by United States certified or registered mail, return
receipt requested, postage prepaid, or (2) faxed with confirmation of delivery,
in either case, addressed as required in this Paragraph.

          (b)     This Agreement shall be governed by and construed in
accordance with the internal, substantive laws of the State of California. 
Venue of any proceeding shall be exclusively in the County of Marin in the
foregoing state, and both parties hereby consent and agree to such exclusive
venue.

          (c)     Except as explicitly set forth in this Agreement, all disputes
between Executive and the Company arising under this Agreement or relating to
Executive’s employment or termination thereof are to be resolved by final and
binding arbitration in accordance with the commercial rules of the American
Arbitration Association in the County of Marin in California.  The parties agree
that the awarding of any costs and expenses, including attorney’s fees, incurred
in such arbitration, shall be determined by the arbitrators.  This Paragraph
shall remain in effect after the termination of this Agreement.

          (d)     This Agreement may be executed simultaneously in two (2) or
more counterparts, each of which shall be deemed to be an original, but all of
which together shall constitute one (1) and the same instrument.  Furthermore,
facsimiles of signatures may be taken as the actual signatures, and each party
agrees to furnish the other with documents bearing the original signatures
within ten (10) days of the facsimile transmission.

          (e)     This Agreement, including the exhibits hereto, contains the
entire understanding between the parties hereto with respect to the subject
matter hereof and supersedes any prior agreements and understandings relating
thereto, including without limitation the Prior Agreement.  This Agreement may
not be waived, changed, modified, extended or discharged orally, but only by a
written instrument signed by the party against whom enforcement of any waiver,
change, modification, extension or discharge is sought.

-14-



--------------------------------------------------------------------------------

          (f)     The invalidity or unenforceability of any provision of this
Agreement shall not affect the validity or enforceability of any other provision
of this Agreement, which shall remain in full force and effect.

          (g)     Executive represents that he is not subject to any employment,
confidentiality, or other agreement or restriction that would prevent him from
fully satisfying his duties under this Agreement or that would be violated if he
did so.  Without the Company’s prior written approval, Executive agrees not to:

                    (i)     disclose proprietary information belonging to a
former employer or other entity without its written permission;

                    (ii)    contact any former employer’s customers or employees
to solicit their business or employment on behalf of the Company; or

                    (iii)   distribute announcements about or otherwise
publicize his employment with the Company.

          Executive agrees to indemnify and hold the Company harmless from any
liabilities, including defense costs, it may incur because he is alleged to have
broken any of these promises or improperly revealed or used such proprietary
information or to have threatened to do so, or if a former employer challenges
his entering into this Agreement or rendering services pursuant to it.

          (h)     Executive agrees that any payments and benefits under this
Agreement and all other contracts, arrangements, or programs shall not, in the
aggregate, exceed the maximum amount that may be paid to him without triggering
golden parachute penalties under Section 280G and related provisions of the
Internal Revenue Code, as determined in good faith by the Company’s independent
auditors.  If any benefits must be cut back to avoid triggering such penalties,
the benefits shall be cut back in the priority order designated by the Company. 
If an amount in excess of the limit set forth in this Paragraph is paid to
Executive, Executive agrees to repay the excess amount to the Company upon
demand, with interest at the rate provided for in Internal Revenue Code Section
1274(b)(2)(B).  The Company and Executive agree to cooperate with each other in
connection with any administrative or judicial proceedings concerning the
existence or amount of golden parachute penalties with respect to payments or
benefits received by Executive.

-15-



--------------------------------------------------------------------------------

          IN WITNESS WHEREOF, the parties have duly executed this Agreement as
of the date first above written.

BIOMARIN PHARMACEUTICAL INC.

 

EXECUTIVE:

 

 

 

By:

/s/ GWYNN R. WILLIAMS

 

/s/ FREDRIC D. PRICE

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

 

 

Fredric D. Price

Company Title: Director and Chairman, Corporate Governance and Nominating
Committee

 

 

-16-



--------------------------------------------------------------------------------

EXHIBIT A

TERMS AND CONDITIONS OF RESTRICTED SHARES

1.       SECURITIES LAW COMPLIANCE

          (a)     Restricted Securities.  The Restricted Shares have not been
registered under the Securities Act of 1933, as amended (the “1933 Act”).  By
his signature on the Employment Agreement, Executive hereby confirms that
Executive has been informed that the Restricted Shares are restricted securities
under the 1933 Act and may not be sold or transferred unless the Restricted
Shares are first registered under the federal securities laws or unless an
exemption from such registration is available. 

          (b)     Restrictions on Disposition of Restricted Shares.  Executive
shall not make transfer or sell the Restricted Shares or any interest therein
unless and until the Restricted Shares have vested.  The Company shall not be
required (i) to transfer on its books any Restricted Shares which have been sold
or transferred in violation of the provisions of this Agreement (and the Company
may issue appropriate “stop transfer” instructions to its transfer agent
accordingly) or (ii) to treat as the owner of the Restricted Shares, or
otherwise to accord voting, dividend or liquidation rights to, any transferee to
whom the Restricted Shares have been transferred in contravention of this
Agreement.

2.       TRANSFER RESTRICTIONS

          (a)     Restriction on Transfer.  Executive shall not sell, transfer,
assign, pledge, encumber or otherwise dispose of any of the Restricted Shares
that are subject to the Repurchase Right (as defined below).

3.       REPURCHASE RIGHT

          (a)     Repurchase Option.  If the Employment Agreement shall be
terminated for Cause, or without Good Reason, before all of the Shares are
released from the Company’s Repurchase Right (as defined below), the Company
shall, upon the date of such termination, have the right to repurchase up to
that number of unvested shares at the original par value per share of $0.001
(the “Repurchase Right”).  The Repurchase Right shall be exercised by the
Company by delivering written notice to the Executive.  Upon delivery of such
notice, the Company shall become the legal and beneficial owner of the Shares
being repurchased and all rights and interests therein or relating thereto, and
the Company shall have the right to retain and transfer to its own name the
number of Shares being repurchased by the Company.

          (b)     Termination of the Repurchase Right.  (i)  The Repurchase
Right shall terminate and cease to be exercisable with respect to any and all
Restricted Shares which have vested in accordance with the vesting schedule set
forth in Paragraph 5(f) of the Agreement;

                    (ii)     The Repurchase Right shall terminate and cease to
be exercisable with respect to all Restricted Shares if Executive becomes
entitled to compensation under Paragraphs 6(d)(ii), 8(a), 8(b)(iii) or 9(b)(ii)
of the Agreement.

-17-



--------------------------------------------------------------------------------

4.       LEGENDS

          (a)     Legends.  The share certificate evidencing the Restricted
Shares, issued hereunder shall be endorsed with the following legends, or
legends substantially equivalent thereto (in addition to any legend required
under applicable state securities laws):

 

THE SECURITIES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED UNDER THE SECURITIES
ACT OF 1933, AS AMENDED (THE “ACT”) AND MAY NOT BE OFFERED, SOLD OR OTHERWISE
TRANSFERRED, PLEDGED OR HYPOTHECATED UNLESS AND UNTIL REGISTERED UNDER THE ACT
OR, IF IN THE OPINION OF COUNSEL IN FORM AND SUBSTANCE SATISFACTORY TO THE
ISSUER OF THESE SECURITIES, SUCH OFFER, SALE, TRANSFER, PLEDGE OR HYPOTHECATION
IS IN COMPLIANCE THEREWITH.

 

 

 

THE SHARES REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO CERTAIN RESTRICTIONS
UPON TRANSFER AND A RIGHT OF REPURCHASE AS SET FORTH IN AN AGREEMENT BETWEEN THE
COMPANY AND THE SHAREHOLDER, A COPY OF WHICH IS ON FILE WITH THE SECRETARY OF
THE COMPANY.

          (b)     Investment Intent. Executive represents to the Company the
following:

                    (i)     Executive is acquiring these Securities for
investment for Executive’s own account only and not with a view to, or for
resale in connection with, any “distribution” thereof within the meaning of the
1933 Act.

                    (ii)    Executive acknowledges and understands that the
Securities constitute “restricted securities” under the Act and have not been
registered under the Act in reliance upon a specific exemption therefrom, which
exemption depends upon, among other things, the bona fide nature of Executive’s
investment intent as expressed herein.  Executive further understands that the
Securities must be held indefinitely unless they are subsequently registered
under the Act or an exemption from such registration is available.  Executive
further acknowledges and understands that the Company is under no obligation to
register the Securities, except as set forth in the Agreement.

                    (iii)   Executive hereby agrees that if so requested by the
Company or any representative of the underwriters in connection with any
registration of the offering of any securities of the Company under the Act,
Executive shall not sell or otherwise transfer any Shares or other securities of
the Company during a period of up to 180 days following the effective date of a
registration statement of the Company filed under the Act.  The Company may
impose stop-transfer instructions with respect to securities subject to the
foregoing restrictions until the end of such 180-day period.

-18-